DETAILED ACTION

The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Richard Schnizer, Art Unit 1635.
An amendment was received and entered on 4/20/2020.
Claims 28-39 were added and are subject to the following species election requirement.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species group A: SEQ ID NOS: 1-317 (Applicant must elect a single SEQ ID NO, or group of SEQ ID NOS, which must be measured in step (b) and knocked down and/or augmented in step (d).  Applicant must indicate whether each elected miRNA is to be knocked down or augmented). 

Applicant is required, in reply to this action, to elect a single SEQ ID NO, or group of SEQ ID NOS, from SEQ ID NOS: 1-317, and a single type of cancer from claim 30, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  28, 38, and 39.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of  a method as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gunaratne (US 20120251619).  
Gunaratne taught a method of providing a prognosis for ovarian cancer in a subject, comprising the steps of: obtaining a biological sample from said subject; and testing said biological sample to determine whether or not microRNA 29 is under-expressed in said sample, relative to the expression of microRNA 29 in a control 
Gunaratne did not teach a method in which differential expression of miR-29a target genes (having a miR-29a binding site in a 3’-UTR) in a sample from an individual was confirmed as part of the methods of claims 1 and 2. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have examined the expression of miR-29a target genes in samples in which miR-29a had been shown to be differentially regulated.  One would have been motivated to do so in order to confirm the relationship between miR-29a and the target gene(s) that was observed in cultured cells, and as part of investigating the mechanism of observed therapeutic effects of miR-29a administration. Therefore the method as generally recited in claim 1 fails to make a contribution over the prior art, particularly in the embodiments of miR-29a and ovarian cancer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635